NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 25, 2021
                               Decided October 25, 2021

                                        Before

                        WILLIAM J. BAUER, Circuit Judge

                        MICHAEL S. KANNE, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 21-1673

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Southern District of
                                               Illinois.
      v.
                                               No. 12-cr-30116-SPM-1

EDWARD C.M. MOLTON, JR.,                       Stephen P. McGlynn,
    Defendant-Appellant.                       Judge.

                                      ORDER

       Edward C.M. Molton, Jr. appeals the revocation of his supervised release and his
18-month sentence, but his appointed counsel asserts that the appeal is frivolous and
seeks to withdraw. See Anders v. California, 386 U.S. 738, 746 (1967). A defendant who
appeals a revocation order does not have an unqualified constitutional right to counsel,
so the Anders safeguards need not govern our review. Gagnon v. Scarpelli, 411 U.S. 778,
789–91 (1973). Even so, our practice is to apply them. See United States v. Wheeler,
814 F.3d 856, 857 (7th Cir. 2016). Counsel’s brief explains the nature of the case and
No. 21-1673                                                                        Page 2

addresses potential issues that an appeal of this kind would be expected to involve.
Because his analysis appears thorough, and Molton has not responded to the motion,
see CIR. R. 51(b), we limit our review to the subjects that counsel discusses.
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

        Molton was convicted of being a felon in possession of a firearm, 18 U.S.C.
§ 922(g)(1), and sentenced to nine years in prison and three years of supervised release.
A little over a year into Molton’s term of supervision, his probation officer petitioned
for revocation based on multiple violations of the conditions of release, the most serious
of which related to Molton’s contact with police about the kidnapping and suspected
murder of Kein Eastman by Molton’s associates, Kenwyn and Kendrick Frazier. The
probation officer alleged that Molton filed a false police report and made false
statements about the use of his rental car during the offense. Other alleged violations
were possessing marijuana, failing to submit monthly reports, and associating with a
person engaged in criminal activity. Molton denied the alleged violations, so the district
court held an evidentiary hearing.

        Inspector Nicholas Manns from the Illinois State Police, who investigated
Eastman’s disappearance, testified that Eastman was last seen on the night of
August 13, 2020, fleeing from Kenwyn Frazier, a convicted felon. Around 8:30 that night
Frazier, driving a gray Dodge Durango, chased after Eastman who was bleeding from
his head and possibly shot. At 11:06 that night, after a flurry of 16 phone calls between
Molton and Frazier, Molton reported his rental car, a gray Dodge Durango, stolen.
Molton told the officer who took his report that he left the car, with the keys inside, in
front of his grandmother’s house, and it was gone when he returned. The Durango was
later found burned to its frame, presumably to cover up any evidence related to
Eastman’s disappearance. Later, Inspector Manns discovered Molton’s stolen car report
and records of the phone calls between him and Frazier. When Manns interviewed
Molton, Molton repeated his version of events and refused to answer any more
questions when confronted with records of the phone calls. Molton does not appear to
have participated in the incident. But video and other evidence demonstrated that
Molton’s story about the Durango could not be true.

       Molton’s parole officer also testified. She related that Molton had tested positive
for marijuana, failed to submit monthly reports, and failed to notify her within 72 hours
after having contact with the police in connection with the purportedly stolen car.

      Molton did not testify and did not put on any evidence. The district court
concluded that the government had proved by a preponderance of the evidence that
No. 21-1673                                                                          Page 3

Molton committed all the violations alleged in the petition and that revocation was
therefore mandatory.

        Sentencing came next. The court stated, and both parties agreed, that the
applicable term of reimprisonment under the policy statements in Chapter Seven of the
Sentencing Guidelines was 12 to 18 months. U.S.S.G. § 7B1.4. The district court weighed
the 18 U.S.C § 3553(a) factors, noting the mitigating facts—Molton’s impressive work
ethic, his efforts to care for his grandmother, and her strong support of him—but
concluded that a sentence at the high end of the range was appropriate considering his
criminal history, his entanglement with the disappearance of a young man, and his
continued criminal activity and apparent immunity to deterrence. The court sentenced
Molton to 18 months of reimprisonment and 1 additional year of supervised release.

        In assessing the potential issues for appeal, counsel discusses whether the
revocation is subject to challenge on appeal without telling us, as he should, if he
consulted with Molton about whether he wishes to challenge his revocation or just the
sentence. See Wheeler, 814 F.3d at 857. In any case, we agree with counsel’s conclusion
that it would be frivolous to argue that the revocation was improper.

       Counsel rightly concludes that Molton could not reasonably argue that the
evidence against him was insufficient to support revocation. Under 18 U.S.C.
§ 3583(e)(3), violations must be proved by a preponderance of the evidence. We review
a decision to revoke supervision for an abuse of discretion and any factual findings
supporting the decision for clear error. See United States v. Falls, 960 F.3d 442, 445
(7th Cir. 2020). At the revocation hearing, a police officer testified that Molton reported
his car was stolen immediately after he had several phone conversations with a
convicted felon—who had just pursued a now-missing person in what was almost
certainly Molton’s supposedly stolen car. As counsel rightly asserts, it would be
frivolous to argue that the district court did not have discretion to credit that
uncontroverted testimony to conclude that Molton filed a false police report, lied to
police, and was in contact with a convicted felon and a person engaged in criminal
activity. See id. Nor could Molton contend that the court abused its discretion in
believing the probation officer’s undisputed testimony that Molton violated his
conditions of release by possessing a controlled substance, failing to file monthly
reports, and not timely reporting his contact with the police. See id.

       Next, counsel considers whether it would be frivolous to argue that the district
court did not apply the proper sentencing range. Molton did not object to the
calculation of the policy-statement range of imprisonment, so our review would be for
No. 21-1673                                                                          Page 4

plain error. See Wheeler, 814 F.3d at 857. We agree with counsel that no such error could
be found here. As counsel explains, the 12-to-18-month range was appropriate because
Molton’s most serious offenses were Grade B violations: for example, in Illinois, filing a
false car theft report is punishable by imprisonment of three to seven years, 625 ILCS
5/4-103(a)(6); 730 ILCS 5/5-4.5-35. And the correct criminal-history category is the one
from the initial offense—here, category IV. See U.S.S.G. § 7B1.4 cmt. n.1. Those inputs
result in an imprisonment range of 12 to 18 months. U.S.S.G. § 7B1.4.

       Likewise, counsel concludes that the district court permissibly imposed an
additional year of supervised release. The terms of supervision and imprisonment
together cannot exceed the length of supervision authorized for the underlying
conviction. See 18 U.S.C. § 3583(h). Here the underlying conviction was for a Class C
felony, id. § 922(g)(1), authorizing 3 years of supervised release. See id. § 3583(b).
Molton’s 18 months of reimprisonment and 1 year of additional supervised release are
cumulatively fewer than 3 years. Therefore, counsel rightly concludes that challenging
the term of supervised release would be frivolous.

        Finally, counsel explores whether Molton could plausibly argue that the
revocation sentence was “plainly unreasonable.” United States v. Dawson, 980 F.3d 1156,
1165 (7th Cir. 2020). Counsel rightly concludes that there is no non-frivolous argument
to raise. The district court weighed the sentencing factors and explained why a sentence
at the high end of the range was necessary. See 18 U.S.C. § 3553(a). Further, a
within-range sentence is presumed reasonable on appeal, and nothing in this record
could rebut that presumption. See United States v. Jones, 774 F.3d 399, 404 (7th Cir. 2014).

       Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.